This is a workmen's compensation case in which the Deputy Commissioner found that petitioner's decedent had sustained an accident arising out of and in the course of the employment and awarded compensation therefor to his widow. On appeal, the Essex County Court of Common Pleas held that petitioner failed to establish that the death was caused by accident and dismissed the petition. Certiorari was allowed to review the determination of dismissal.
The facts as found by the Court of Common Pleas are not in dispute. We therefore adopt those findings and supplement them by stating that we find no evidence that the decedent made any unusual effort or strain to negotiate the final turn of the milk truck. Consequently, we find no accidental strain of the heart.
As was said by Chancellor Oliphant, then Mr. Justice Oliphant, in Lohndorf v. Peper Bros., 134 N.J.L. 156; affirmed, 135Id. 352, "* * * there must be an event or happening, beyond the mere employment itself, which brings about the final result or contributes thereto, and without which the injury or death would not have resulted." The quoted excerpt fits the instant case and is controlling.
The judgment under review is affirmed, with costs. *Page 338